DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3-10, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al (US 20070134484).
Regarding claims 1 and 3-5, Yamada teaches a polyamide-imide (PAI), formed from 1 mol of trimellitic anhydride (TMA), 0.5 mol of 1,5-naphthalene diisocyanate, 0.49 mol of 4,4′-diphenylmethane diisocyanate in  N-methyl-2-pyrrolidone (NMP) with following modification of isocyanate ends with polyethylene glycol (see Example 1 at 0052-0053).
Yamada discloses that 4,4′-diphenylmethane diisocyanate can be used alone or in a mixture of other diisocyanates (see 0014) and such diols as ethylene glycol, propylene glycol, tetramethylene glycol, neopentyl glycol and 1,6-hexanediol can be used instead of polyethylene glycol  in  the modification step (see 0019).
Regarding claim 6, Yamada discloses that pyromellitic anhydride, benzophenone tetracarboxylic anhydride and biphenyltetracarboxylic anhydride can be used instead or together with diisocyanates (see claim 10).

Yamada teaches a several insulation film preparation procedures.
According to one of them, a process for producing a porous film, where the polyamide-imide resin solution in a polar solvent (i.e. NMP) is applied on a substrate (i.e. copper foil, see 0042) and thereafter the substrate is applied to a solution to be mingled with a solvent for dissolving the polyamide-imide resin and to be a poor solvent for the polyamide-imide resin to then coagulate the polyamide imide resin (see claim 7).
Note that Yamada teaches the use of such bases as triethylamine and diethylenetriamine (see 0022) and water as a main part of a coagulation bath (see 0021, meeting the corresponding limitations of claims 7-10, 16 and 19.

Note that Yamada teaches that PAI composition in NMP represents a solution, while in  claims 9-10 and 18-20 Applicant recites a dispersion. 
However, it is clear that the polymer is completely dissolved in the good solvent (i.e. NMP) in both  cases. When a poor solvent is added, the composition became  a dispersion. As a result, a porous film is formed, which can be produced by phase-separated composition (i.e. dispersion). In contrary, only homogenous isotropic film can be obtained from the PAI solution in a good solvent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 2, 11-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada  as applied to claims 1, 3-10, 16 and 19  above, and further in view of Koji et al (WO 2017-141885, cited in IDS, cited herein with identical US 20190032238).

Regarding claim 2, Yamada teaches inherent viscosity values between 0.5 and 2 dl/g (see 0023), which corresponds with claimed range for weight average molecular weight. 

However, Yamada fails to teach number average molecular weight characteristics of claim 2.

 Koji discloses that polyamide -imide is formed from trimellitic anhydride (TMA and 4,4′-diphenylmethane diisocyanate in  N-methyl-2-pyrrolidone (NMP) (see Example 1 at 0038).

Koji  teaches an electrodeposition dispersion comprising:
a polyamide-imide resin, a polar solvent, water, a poor solvent; and a base, and a weight-average molecular weight of the polyamide-imide is 10×104 to 30×104 or a number-average molecular weight of the polyamide-imide is 2×104 to 5×104  (see claim 1).

Koji discloses that polyamide -imide is formed from trimellitic anhydride (TMA and 4,4′-diphenylmethane diisocyanate in  N-methyl-2-pyrrolidone (NMP) (see Example 1 at 0038).

Koji teaches  an electrodeposition composition in which polyamide-imide particles are dispersed. A SUS sheet as a counter electrode and a copper sheet of a substance to be coated is prepared by dipping in this electrodeposition and then the substance to be coated is left to stand in a muffle furnace  at 250° C for three minutes so as to be dried and baked. The copper sheet having an insulating film of the polyamide-imide formed on the surface. 
Koji teaches that a combination of a polar solvent (NMP, DMF, etc.) with PAI of the claimed molecular weight allows to create a uniform electrodeposition dispersion and provide an insulating film having an excellent film thickness uniformity.

Therefore, it would have been obvious to a person of ordinary skills in the art to use PAI with Koji’s molecular weight characteristics, since it allows to obtain a thin insulation film with good uniformity.


4.	Claims 2, 11-15, 17-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al in view of Yamada.

Koji  teaches an electrodeposition dispersion comprising:
a polyamide-imide resin, a polar solvent, water, a poor solvent; and a base, and a weight-average molecular weight of the polyamide-imide is 10×104 to 30×104 or a number-average molecular weight of the polyamide-imide is 2×104 to 5×104  (see claim 1), 

Koji discloses that polyamide -imide is formed from trimellitic anhydride (TMA and 4,4′-diphenylmethane diisocyanate in  N-methyl-2-pyrrolidone (NMP) (see Example 1 at 0038).

Koji fails to teach a modification of PAI with diol.

Yamada teaches a polyamide-imide, formed from 1 mol of trimellitic anhydride (TMA), 0.5 mol of 1,5-naphthalene diisocyanate, 0.49 mol of 4,4′-diphenylmethane diisocyanate in  N-methyl-2-pyrrolidone (NMP) with following modification of isocyanate ends with polyethylene glycol (see Example 1 at 0052-0053).
Yamada discloses that 4,4′-diphenylmethane diisocyanate can be used alone or in a mixture of other diisocyanates (see 0014) and such diols as ethylene glycol, propylene glycol, tetramethylene glycol, neopentyl glycol and 1,6-hexanediol can be used instead of polyethylene glycol  in  the modification step (see 0019).

Yamada discloses that pyromellitic anhydride, benzophenone tetracarboxylic anhydride and biphenyltetracarboxylic anhydride can be used instead or together with diisocyanates (see claim 10).

Yamada teaches that the polyamide-imide possesses excellent insulation properties (see 0004).

Therefore, it would have been obvious to a person of ordinary skills in the art to use PAI with Yamada’s structure since it allows to obtain a thin film with excellent insulation properties.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-3, 7-9 and 13-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11230788 in view of Yamada.

U.S. Patent No. 11230788  claims an electrodeposition dispersion comprising:
a polyamide-imide resin, a polar solvent, water, a poor solvent; and a base, and a weight-average molecular weight of the polyamide-imide is 10×104 to 30×104 or a number-average molecular weight of the polyamide-imide is 2×104 to 5×104  (see claim 1) and an insulating film based on the composition above (see claim 6).

U.S. Patent No. 11230788   fails to claim a modification of PAI with diol.

Yamada teaches a polyamide-imide, formed from 1 mol of trimellitic anhydride (TMA), 0.5 mol of 1,5-naphthalene diisocyanate, 0.49 mol of 4,4′-diphenylmethane diisocyanate in  N-methyl-2-pyrrolidone (NMP) with following modification of isocyanate ends with polyethylene glycol (see Example 1 at 0052-0053).
Yamada discloses that 4,4′-diphenylmethane diisocyanate can be used alone or in a mixture of other diisocyanates (see 0014) and such diols as ethylene glycol, propylene glycol, tetramethylene glycol, neopentyl glycol and 1,6-hexanediol can be used instead of polyethylene glycol  in  the modification step (see 0019).
Yamada discloses that pyromellitic anhydride, benzophenone tetracarboxylic anhydride and biphenyltetracarboxylic anhydride can be used instead or together with diisocyanates (see claim 10).

Yamada teaches that the polyamide-imide possesses excellent insulation properties (see 0004).

Therefore, it would have been obvious to a person of ordinary skills in the art to use PAI with Yamada’s structure since it allows to obtain a thin film with excellent insulation properties.








6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765